           Case 1:20-vv-00139-UNJ Document 36 Filed 04/07/21 Page 1 of 2




              In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 20-139V
                                   Filed: February 25, 2021
* * * * * * * * * * * * * *                        *
                                                   *
KATELYN UGLIALORO,                                 *
on behalf of L.U., a minor,                        *
                                                   *                UNPUBLISHED
                 Petitioner,                       *
                                                   *
v.                                                 *                Ruling on Entitlement;
                                                   *                Measles-mumps-rubella-varicella
                                                   *                (“MMRV”) vaccine;
SECRETARY OF HEALTH                                *                Fistula; Abscess.
AND HUMAN SERVICES,                                *
                                                   *
                 Respondent.                       *
                                                   *
* * * * * * * * * * * * * *                        *

James Moyles, Esq., Moyles Muzic Law, Lemoyne, PA, for petitioner.
Mary Holmes, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1
Roth, Special Master:

       On February 10, 2020, Katelyn Uglialoro (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program (“the Program”)2 on behalf of, L.U.,


1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on
the Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the
Decision will be available to anyone with access to the internet. However, the parties may object to the
Decision’s inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b),
each party has fourteen days within which to request redaction “of any information furnished by that
party: (1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or
(2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to
the public. Id.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§
300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual section references will be
to 42 U.S.C. § 300aa of the Act.
          Case 1:20-vv-00139-UNJ Document 36 Filed 04/07/21 Page 2 of 2




her minor daughter. Petitioner alleges that L.U. received a measles-mumps-rubella-varicella
(“MMRV”) vaccination on March 25, 2019, and thereafter suffered from an infected sinus tract
fistula/abscess on her left thigh. See Petition at 1.

        On February 22, 2021, respondent filed a report pursuant to Vaccine Rule 4(c) stating
that petitioner’s claim was appropriate for compensation. Resp. Rpt. at 1. Specifically,
respondent agrees with petitioner’s claim that L.U. suffered an infected sinus tract fistula/abscess
on her left thigh following her MMRV vaccination. Id. at 5. Respondent states that L.U.’s injury
was more likely than not caused by administration of the MMRV vaccine in L.U.’s left thigh. Id .
Based on a review of the medical records, respondent states that petitioner has met the applicable
statutory requirements as L.U.’s injury lasted for more than six months; therefore, petitioner has
satisfied all legal prerequisites for compensation under the Act. Id.

        A special master may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. §300aa-13; Vaccine Rule 8(d). In light of
respondent’s concession and a review of the record, the undersigned finds that petitioner is
entitled to compensation. This matter shall now proceed to the damages phase.

       IT IS SO ORDERED.

                                                     s/Mindy Michaels Roth
                                                     Mindy Michaels Roth
                                                     Special Master




                                                 2
